Beck, J.
Descent and mother from ‘ child: statute construed. Plaintiff contends, that, upon the death of the infant, Robert, his mother, Laura C., took only a life estate in his personal property, which,, at her death, became assets of his estate, to . . be distributed to his heirs; defendant claims *183that the property became the mother’s absolutely, at the death of the son.
In order to a clear apprehension of the question involved, it is necessary to consider the changes in the law applicable thereto. Section 1390, of the Code of 1851, provides that personal property of a decedent shall be distributed to the same persons, and in the same proportions, as though it were real estate. Sections 1410 and 1411 provided for the descent of realty in case the father of the decedent was dead, and his mother survived ; as they have been repealed, it is not necessary to state their provisions. By the act of March 15, 1858, sections 1410 and 1411 of the Code of 1851 are repealed, and a new rule made, governing the descent of realty in such cases, and providing that the mother shall hold only a life estate therein, and directing to whom it shall descend at her death. Under sections 1410 and 1411, the mother inherited an absolute fee simple estate in the lands.
Section 1390, of the Code of 1851, was re-enacted in the Revision, and appears there as section 2422, while the act of March 15, 1858, is printed therein as sections 2494 to 2498.
Argu.i. conetruction. Now, it is contended, that, by force of section 2498, the mother, in this case, will take only a life interest in -the personal estate of her son. This section, by p.g expresg terms, provides rules for the descent of real estate and not for the distribution of personal property, and has nothing to do therewith unless referred to by other provisions. But it is so referred to by section 2422. For what purpose? Section 2422 provides, that personal property “ shall be distributed to the same persons and in the same proportions as though it were real estate.” We must go to sections 2494-2498 to find to what persons and in what proportions the personalty shall be distributed. We are *184referred to them for no other purpose — not to ascertain whether the interest or title shall be absolute, or for life. It is not said, that it shall be held as is provided in section 2498; we obtain no directions from them except as to the persons taking and the proportions they receive. Before the repeal of sections 1410 and 1411, of the Code of 1851, they determined the persons who were distributees of the personalty and the portions to be received by them as such. Under the Code the mother, as heir, took her portion absolutely and without condition ; not because, under sections 1410 and 1411, as an heir, she so inherited realty, but because section 1390 contained no words of limitation of the interest she received by virtue thereof.
Argu. 2. Words oflimitation, Section 2422, of the Bevision (section 1390 of the Code of 1851), declares who shall be distributees, by reference f 0 other provisions of the laws, and such distributees take without limitation or condition. It is a well understood principle of construction, applicable as- well to statutes as to deeds and wills, that, when a right is granted or secured, or property conveyed or devised, without words of limitation, they shall be so taken and held absolutely. We conclude, therefore, that the mother, as distributee of the property of her son, took the same absolutely and without limitation upon her interest therein.
Section 2480, of the Bevision, is referred to by defendant’s attorney, claiming, that its provisions apply to the case at bar. We think differently. It most evidently • has reference to the personal property which a widow receives from the estate of her husband, and not to the property which a mother may receive as a distributee of her deceased child.
The judgment of the court below is
Affirmed.